DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Kosinski (Reg. # 39,254) on 08/02/2022.

The application has been amended as follows: 

In the claims:

6. (Currently Amended) The method of claim 1, wherein the identifying as the plurality of candidate transition points in the excitation signal a plurality of simultaneous occurrences of a low energy level and a change in the excitation signal between a another slope comprises using short-term polynomial decomposition.  

8. (Currently Amended) The method of claim 1, wherein the identifying as the plurality of candidate transition points in the excitation signal a plurality of simultaneous occurrences of a low energy level and a change in the excitation signal between a another slope is performed by a trained classifier.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution Status
This Office Action is responsive to the amendment filed 02/16/2022 (“Amendment”). Claims 1-9 are currently under consideration. The Office acknowledges the amendments to claims 1, 6, and 8. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. The amendments and arguments with respect to the rejections under 35 USC 101 are persuasive, and the rejections are accordingly withdrawn. Namely, the generation of an output that comprises an overview of a frequency spectrum during a phase is considered a practical application of the improved identification of respiratory phases.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a method for characterizing a patient’s disordered breathing during a sleeping period, comprising subjecting a first signal representative of sounds to a linear prediction algorithm to obtain an excitation signal, identifying as a plurality of candidate transition points in the excitation signal a plurality of simultaneous occurrences of a low energy level and a change in the excitation signal between a slope and another positive slope, determining that a plurality of portions of the excitation signal that exist between pairs of candidate transition points are similar to one another based at least in part upon similarity of the period and the spectral content of the plurality of portions, and based at least in part upon the determining, concluding that the pairs of candidate transition points are actual transition points, a portion of the excitation signal that immediately precedes each actual transition point is an inhalation phase of a breathing cycle, and - 26 -WO 2018/122217PCT/EP2017/084581a portion of the excitation signal that immediately follows each actual transition point is an exhalation phase of a breathing cycle, in combination with all other recited limitations.
US Patent Application Publication 2014/0188006 (“Alshaer”) teaches using linear predictive coding to identify a correlation between upper airway narrowing and aperiodic sound signatures (¶ 0214), but not to identify phases of respiration.
US Patent Application Publication 2009/0062675 (“Weigand”) teaches using linear predictive coding to detect the beginning of an apnea (Abstract), or to detect snoring noises (¶ 0021), but the detection is via comparison with reference coefficients (Abstract), not detection of transition points. 
US Patent Application Publication 2016/0081651 (“Nam”) teaches using linear prediction to detect breathing phases (¶¶s 0027 and 0048), but the detection is based on a frequency at a maximum amplitude (¶ 0049), not detection of transition points.
US Patent Application Publication 2014/0155773 (“Stamatopoulos”) teaches using linear predictive coding to detect wheezing (claim 11), not phases of respiration.
US Patent Application Publication 2003/0000528 (“Eklund”) teaches determining a parameter value based on a prediction error (i.e., excitation signal) in linear predictive coding (claim 19), but does not teach that the parameter is a breathing phase.
US Patent Application Publication 2004/0102710 (“Kim”) teaches a method of determining slope inversion points of a waveform, which includes observing changes between negative and positive slope as well as considering amplitude (¶¶s 0130, 0131, 0133), but does not teach concluding that candidate transition points are actual transition points based on a similarity between a plurality of portions that exist between candidate transition points.
Non-patent publication Sola-Soler, Jordi, et al. "Formant frequencies of normal breath sounds of snorers may indicate the risk of Obstructive Sleep Apnea Syndrome." 2008 30th Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2008 (“Sola-Soler”) teaches identifying inspiration and exhalation episodes (page 3500, right column, last paragraph) using linear prediction (page 3501, left column, first paragraph), but the identification is based on formant frequencies identified via spectral envelope analysis (page 3501, left column, first two paragraphs), not transition points.
Non-patent publication White, Benjamin M., et al. "Investigation of a breathing surrogate prediction algorithm for prospective pulmonary gating." Medical physics 38.3 (2011): 1587-1595 (“White”) teaches using linear forecasting (page 1588, right column, second full paragraph) to identify inhalation and exhalation phases (Abstract: Results section), but does not teach that the identification is via transition points as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791